Citation Nr: 1007554	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-04 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than August 24, 1993 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) above.  

In November 2005, the Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  

This claim was previously before the Board in September 2007, 
at which time entitlement to an earlier effective date for 
the grant of service connection for PTSD was denied.  That 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (CAVC or Court).  The record contains a 
Joint Motion for Remand, dated June 2009, wherein the 
Veteran's attorney and the VA General Counsel agreed to 
remand the Veteran's claim.  In June 2009, a CAVC order was 
issued, vacating the September 2007 Board decision and 
remanding the Veteran's claim for further adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The first time the Veteran filed a claim indicating a 
belief that he was entitled to service connection for a 
psychiatric disability, to include a nervous disorder and 
psychological problems, was not received by VA until January 
1981.  

2.  In an April 1981 rating decision, entitlement to service 
connection for a nervous condition was denied.  In April 
1983, the Board confirmed the denial of entitlement to 
service connection for a nervous disorder.  

3.  A claim seeking entitlement to service connection for 
PTSD was received by VA on February 10, 1992.  

4.  A diagnosis of PTSD was first rendered in September 1997.  

5.  Medical evidence of a nexus between any diagnosed 
psychiatric disability and the Veteran's military service was 
first received by VA in October 1997.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the 
appropriate effective date for the grant of service 
connection for PTSD is February 10, 1992, but no earlier.  38 
U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1, 3.102, 3.155, 3.156(c), 3.400(r) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a).  
The effective date of an award based on a claim reopened 
after final disallowance shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R.  
§ 3.400(r).
Notwithstanding the foregoing, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of 38 C.F.R. § 3.156.  Such 
records include, but are not limited to, service records that 
are related to a claimed in-service event, injury, or 
disease.  38 C.F.R. § 3.156(c)(1).  
Records that are not included are records that VA could not 
have obtained when it decided the claim because the records 
did not exist when VA decided the claim, or because the 
claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or 
from any other official source.  38 C.F.R. § 3.156(c)(2).  
An award made based all or in part on the records identified 
by paragraph (c)(1) of this section is effective on the date 
entitlement arose or the date VA received the previously 
decided claim, whichever is later, or such other date as may 
be authorized by the provisions of this part applicable to 
the previously decided claim.  38 C.F.R. § 3.156(c)(2).  

The Veteran was separated from service in June 1966.  In 
December 1978, he filed a VA Form 21-526, Application for 
Compensation or Pension, listing a nervous condition as the 
disability on which the claim was based.  The Veteran did not 
provide information as to any relevant treatment received 
during or after service, and he did not provide any 
information as to an event, injury, or disease incurred 
during service to which his nervous condition could be 
related.  However, the Veteran completed the sections 
regarding employment and income.  As such, the RO adjudicated 
a claim of entitlement to non-service-connected pension, 
which was granted in an April 1979 rating decision.  The RO 
did not, at that time, adjudicate a claim of service 
connection for a nervous condition and there is no indication 
that the Veteran subsequently contacted VA to inquire about a 
claim of service connection for a nervous condition.  

In January 1981, the Veteran filed a claim of entitlement to 
service connection for psychological problems.  In an April 
1981 rating decision, the RO denied entitlement to service 
connection for a nervous disorder on the basis that there was 
no evidence of a current disability or that the claimed 
nervous disorder was incurred or aggravated by service.  The 
Veteran appealed this decision and the Board confirmed a 
denial of entitlement to service connection for a nervous 
disorder in April 1983.  

When a rating decision issued by the RO is affirmed by the 
Board, that determination is considered final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2009).  

In February 1992, the Veteran filed a claim for service 
connection for PTSD, along with a detailed statement 
regarding an in-service event that led to his separation.  
The RO informed the Veteran in two letters, dated March and 
April 1992, that he would need evidence to support his claim.  
The Veteran did not respond within one year from the date of 
the earliest notification letter with evidence to support his 
claim, and in April 1992, his claim was denied.

On August 24, 1993, the Veteran submitted another claim for 
service connection for a nervous condition and subsequently 
submitted statements regarding stressful events in service, 
including an incident when a local national attempted to 
shoot him in the head but the gun misfired.  

In a September 1995 rating decision, the RO denied 
entitlement to service connection for PTSD on the basis that 
the Veteran had not submitted new and material evidence 
sufficient to reopen the previously denied claim.  The RO 
specifically noted that the evidence did not contain any 
findings related to PTSD.  

The Veteran submitted a notice of disagreement as to the RO's 
determination and subsequently submitted service personnel 
records that showed he was involved in a shooting incident 
during service in which a local national was wounded and the 
Veteran was subsequently in danger of reprisal from 
associates of the wounded civilian.

In an August 2000 rating decision, the RO granted service 
connection for PTSD and assigned a 100 percent disability 
rating, effective November 3, 1995.  The RO granted 
entitlement to service connection for PTSD based on evidence 
that the Veteran was diagnosed with PTSD in June 2000.  The 
grant of service connection was also based, at least in part, 
on the service personnel records that showed the Veteran's 
involvement in a shooting incident during service.  

In May 2002, the Veteran filed a claim for an earlier 
effective date for the grant of service connection for PTSD, 
and, in April 2007, the RO granted an effective date of 
August 24, 1993, the date the Veteran's claim to reopen was 
received.

The Veteran has asserted that the effective date for the 
grant of service connection for PTSD should be December 28, 
1978, the date he first filed a claim for service connection 
for a nervous condition.  

Because the RO received service personnel records relevant to 
the in-service stressor reported by the Veteran after the 
September 1995 rating decision declining to reopen the 
previously denied claim of service connection for PTSD, the 
Board must reconsider the Veteran's claim to determine if an 
earlier effective date is warranted for the grant of service 
connection for PTSD.  

After carefully reviewing the evidence of record, the Board 
finds that entitlement to service connection for PTSD is 
warranted from February 10, 1992, the first time the Veteran 
filed a claim of entitlement to service connection for PTSD, 
but no earlier.  

At the outset, the Board finds that service personnel records 
do not provide a basis on which to grant service connection 
for any acquired psychiatric disability other than PTSD.  In 
fact, a veteran's claim for disability benefits does not 
generally give rise to the need for service personnel records 
unless the veteran provides some indication that evidence 
needed to show the in-service event, injury, or disease is 
included in the service personnel records and not the service 
treatment records.  

In this regard, it is important to note that neither the full 
service personnel records nor the complete service treatment 
records indicate any acquired psychiatric disability during 
service.  In fact, there records, as a whole, provide highly 
probative evidence against the claim of service connection 
for an acquired psychiatric disability during service as they 
fail to indicate an acquired psychiatric disability during 
service.

It is only under 38 C.F.R. § 3.304(f), the regulation for 
PTSD, that the Veteran's claim may be granted.

The Board notes that a claim must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  See 38 C.F.R. § 3.151(a).  A "claim" 
is defined as a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p), 
3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

In this case, the Veteran did not submit any communication in 
writing requesting entitlement to, or evidencing a belief in 
entitlement to, service connection for PTSD until February 
1992.  Therefore, February 10, 1992 is the earliest possible 
date from which entitlement to service connection for PTSD 
may be established.  

The Board notes that the Court has held that a claimant does 
not file a claim to receive benefits only for a particular 
psychiatric diagnosis, but rather for the affliction his 
mental condition, however diagnosed, causes him.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  In this context, it 
appears that the claims submitted by the Veteran in December 
1978 and January 1981 encompass the claim of entitlement to 
service connection for PTSD.  

However, the Board finds that the Veteran did not submit a 
claim seeking entitlement to service connection for a nervous 
disorder in December 1978.  Indeed, as noted, while the 
Veteran listed a nervous condition on his December 1978 
Application for Compensation or Pension, he did not provide 
information as to any relevant treatment received during or 
after service.  In this regard, the Board notes that the 
version of VA Form 21-526 used in December 1978 states that 
information regarding treatment received during and after 
service is not needed unless a veteran is claiming 
compensation for a disability incurred in service.  See VA 
Form 21-526 (February 1978).  

Based on the foregoing, and given that the Veteran did not 
contact the RO after receiving the April 1979 rating decision 
only adjudicated his claim for non-service-connected pension, 
the Board finds the Veteran did not file a claim for 
entitlement to service connection for a nervous 
disorder/acquired psychiatric disability during service in 
December 1978, as he did not submit any communication 
indicating a belief that he was entitled to such benefit at 
that time.  Instead, the claim filed in December 1978 was for 
entitlement to non-service-connected pension only.  The RO's 
actions at that time were correct.   

With respect to the claim filed in January 1981, while it is 
clear the Veteran was seeking entitlement to service 
connection for psychological problems, the Board notes that, 
even if the service treatment records were associated with 
the claims file in January 1981, entitlement to service 
connection for PTSD was not warranted because the Veteran had 
not submitted evidence showing a diagnosis of PTSD at that 
time.  In fact, a diagnosis of PTSD and, thus, entitlement to 
service connection for PTSD, was not established by the 
evidence of record until October 1997.  See 
Medical/Psychiatric evaluation dated September 1997.  
Therefore, pursuant to 38 C.F.R. § 3.156(c)(2), the effective 
date should be October 16, 1997, given that the Veteran filed 
a claim for psychological problems in January 1981 but 
entitlement to such benefit did not arise until later in 
October 1997.  

In this regard, the Board notes that, while there is medical 
evidence dated as early as January 1979 showing a diagnosis 
of a psychiatric disability, there was no medical evidence of 
a nexus between any diagnosed psychiatric disability and the 
Veteran's military service until VA received the diagnosis of 
PTSD related to the Veteran's service in October 1997.  See 
e.g., VA treatment records dated December 1978 to March 1979; 
Medical/Psychiatric evaluation dated September 1997.  

The Board notes that a VA psychiatrist has opined that the 
Veteran had been suffering from PTSD all along but his 
condition was misdiagnosed and treated as schizophrenia by 
physicians who failed to elicit pertinent trauma history from 
the Veteran.  See October 2006 VA treatment record.  The 
October 2006 medical record is considered competent medical 
evidence.  However, the Board assigns lessened probative 
value to the opinion contained therein regarding long-
standing PTSD.  

Review of the record shows the Veteran was afforded a VA 
mental disorders examination in February 1997 where he 
reported that he had been bothered by an incident in service 
where he shot a civilian.  However, the final diagnosis was 
chronic schizophrenia, paranoid type, with no mention of any 
symptoms or potential diagnosis of PTSD.  See February 1997.  
Therefore, the Board finds that, before the Veteran was 
diagnosed with PTSD, he was evaluated by a medical 
professional who was aware of his in-service trauma and did 
not render a diagnosis of PTSD.  

In this regard, it is important to note the symptoms the 
Veteran had when he was first hospitalized in the late 
1970's: auditory hallucinations; religious preoccupations, 
grandiosity, and delusions (not, for example, flashbacks or 
other symptoms that would typically be seen regarding a 
Veteran with PTSD).  On a factual basis, these symptoms would 
appear, from lay observation, to support the findings made at 
this time by qualified medical professionals at that time 
(who had experience treating PTSD): the Veteran had paranoid 
schizophrenia, not PTSD.  

During this time little, if any, reference is made to a 
problem associated with service.  The Veteran underwent 
extensive treatment for his psychiatric disability for many 
years by many VA doctors who had treated PTSD in many other 
patients, yet none found the Veteran to have PTSD until many 
years after service.  There is simply no reasonable basis to 
assume these doctors who treated the Veteran were wrong and 
that the October 2006 medical assessment is correct.  The 
doctor who provided this medical opinion did not treat the 
Veteran in the timeframe at issue. 

On a factual basis, the Board finds that the post-service 
treatment record provides highly probative evidence against 
the claim that the Veteran had PTSD since service.  In fact, 
it is important to note that a total review of the medical 
evidence of record places into question whether the Veteran 
actually has PTSD even at this time. 

Nevertheless, given that the Veteran filed a claim seeking 
entitlement to service connection for PTSD in February 1992, 
review of the evidence shows he was not afforded a VA 
examination until February 1997, and the evidence also shows 
the RO did not request the Veteran's service treatment 
records until March 1997, the Board will exercise its 
discretion find that entitlement to service connection for 
PTSD is warranted from February 10, 1992, the first time the 
Veteran filed a claim of entitlement to service connection 
for PTSD, but no earlier.  

In making this determination, all reasonable doubt has been 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Indeed, given the detailed stressor statement 
submitted by the Veteran in February 1992, the Board notes it 
is reasonable to expect that, had VA requested the Veteran's 
service personnel records and afforded the Veteran a VA 
examination in conjunction with his claim for PTSD in 
February 1992, a diagnosis of PTSD may have been rendered at 
that time.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 U.S. 1696 (2009).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the Veteran in May 2006 that fully addressed all 
required notice elements.  The letter informed the Veteran of 
what evidence was required to substantiate his claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Throughout the pendency of 
the claim and appeal, the Veteran has been advised of his 
opportunities to submit additional evidence in support of his 
claim, including by way of an SOC issued in December 2003, 
which provided him with an additional 60 days to submit more 
evidence.  The Board also notes that the Veteran has 
consistently provided reasons why he believes he is entitled 
to service connection for PTSD before the established 
effective date in August 1993.  Thus, the Board finds the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  The Board also notes that the 
AOJ also readjudicated the case by way of SSOCs issued in 
November 2006 and April 2007after the notice was provided.  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

The Board finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service and post-service treatment records.  
Significantly, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Veteran also had an opportunity to set forth his contentions 
at the hearing before the undersigned Veterans Law Judge in 
November 2005 and before the Court.  It is therefore the 
Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

ORDER

Entitlement to an effective date of February 10, 1992, for 
the grant of service connection for PTSD is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


